DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Claims 1-8 and 10-13 are allowed. Claim 9 has been canceled. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was originally given in a telephone interview with Attorney of Record, Molly Chen on 09/28/2021, and confirmed via telephone interview on 10/14/2021, because previous communication of Examiner’s Amendment (dated 10/13/2021) contained an error. 

The application has been amended as follows: 
Claim 1. (Currently Amended) A battery comprising: an electrode plate group that includes a laminate comprising: a positive electrode plate; a negative electrode plate; and a separator disposed between the positive and negative electrode plates, wherein: a surface of the positive electrode plate is a particle layer that includes fibrous particles, a surface of the separator is a nonwoven fabric layer, the fibrous particles are entangled with the nonwoven fabric layer in at least part of an interface in which the particle layer and the nonwoven fabric layer are in contact with each other, and the particle layer and the nonwoven fabric layer are configured to function as a hook and loop fastener 
Claim 1 is allowed for reasons of record in correspondence dated 10/13/2021. Claims 2-8 and 10-13 are allowed by way of dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRSTEN B TYSL/               Examiner, Art Unit 1722    

/CYNTHIA H KELLY/              Supervisory Patent Examiner, Art Unit 1722